Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claim 1 is currently pending and is examined on the merits herein.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is provisional application No. 62,896,269.  Thus, the priority date of the instant invention is September 05, 2019.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Murugesan et al. (Bioorganic & Medicinal Chemistry Letters, 1995, Vol. 5, No. 3, pgs. 253-258).

Murugesan et al. teach the design and synthesis of nonpeptidal endothelin receptor antagonists and their potent use as vasoconstrictors and useful therapeutic agents (see abstract). Specifically, Murugesan designed the peptides to resemble the naturally occurring ET antagonist, BE-18257B (see pg. 253).  Murugesan specifically teach that compounds 3, 7, 8, 12, and 13 all showed affinities for Eta and ETb in the micromolar range (see pg. 256 and table 1).  Importantly, Murugesan et al. teach compound 12: 

    PNG
    media_image1.png
    564
    1014
    media_image1.png
    Greyscale


wherein compound 12 anticipates instant formula (I) wherein R2 and R3 together with the carbon attached form a C(O); R1 is a C1 alkyl substituted with one R100 wherein R100 is –C(O)ORc wherein Rc is H; R or instant R4 is C3 alkyl; X or G5 is –C(O)NRa- wherein Ra is H; and Ar or instant G6 is a C10 aryl or 1-napthyl and instant G1-G4 and 

Accordingly, the teachings of Murugesan et al. anticipate claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hasvold et al. (U.S. 2004/0254159 A1).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).



    PNG
    media_image2.png
    269
    449
    media_image2.png
    Greyscale

wherein said formula renders obvious instant Formula IA and wherein A1 or A2 corresponds to G1 or G7 and are CR1, CR8 or N wherein R1 and R8 are H or instant R10 is H; R5, R7, R2, R3, and R4 are H or instant G2, G4, G7, G8, G9, and G10 are CR10 wherein R10 is H; instant R1 is H; R2 and R3 together form a C(O); Y is N-R15 wherein R15 is H or alkyl or instant R4 is C1-C6 alkyl; R6 is X-R15 wherein X is instant R7 or O, NR14 wherein 14 is H; C(O), SO2, (CH2)n, etc.. and R13 is G6 wherein R13 is aryl or heterocycloalkyl (see paragraphs 004-0019).

Hasvold et al. do not specifically anticipates instant formula (IA).



	Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the compounds of Hasvold et al. since Hasvold et al. teach that said compounds are useful in the treatment of cancer and in inhibiting protein kinases.  Thus, given the teachings of Hasvold et al., one of ordinary skill would have been motivated to formulate the compounds of Hasvold et al. with the reasonable expectation of providing a compound or composition that is effective in not only inhibiting protein kinases but also effective in treating cancer.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
09/29/2021